Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 contains claim term “an input gradation value of the pixel”, “a first threshold”, and “a second threshold”. Herein, “the pixel” lacks antecedent basis as independent claim 1 which claim 6 depends on recite “a plurality of pixels”, it is unclear what “the pixel” refers to. In addition, reviewing subject matter of claim 1 (which claim 6 depends) and corresponding disclosure of pending application, a pixel comprises multiple color components of red, green and blue colors. It is unclear whether of the claimed “an input gradation value” contains multiple color components or is referring to a single color component of a pixel, and whether the claimed “first threshold” and “second threshold” applies to the same color component of a pixel. 
Claim 7 is being rejected for dependency on rejected claim 6. 
Claim 8 contains claim term “wherein each of the pixels includes a first pixel and a second pixel adjacent to the first pixel”. Herein, “each of the pixels” appear to corresponding to the claimed “a plurality of pixels” as recited in independent claim 1. It is unclear how “each of the pixels”, i.e. a single pixel, further comprises “a first pixel and a second pixel”. 
claim 8 further contains claim term “a first gradation value of the first green light emitting element of the first pixel and a second gradation value of the first green light emitting element of the second pixel are calculated based on an input gradation value of the first pixel”, reviewing subject matter of claim 1 (which claim 8 depends) and corresponding disclosure of pending application, a pixel comprises multiple color components of red, green and blue colors. It is unclear whether of the claimed “an input gradation value” contains multiple color components or is referring to a single color component of a pixel, and whether the claimed “first threshold” and “second threshold” applies to the same color component of a pixel.
claim 8 further recite “when a drive current to be supplied to the first green light emitting element of the first pixel that is turned on based on the input gradation value of the first pixel is higher than a threshold current, the first green light emitting element of the first pixel is turned on with a first output gradation value smaller than the first gradation value, and the first green light emitting element of the second pixel is turned on with a second output gradation value larger than the second gradation value.” Reviewing corresponding disclosure in paragraphs 131-146 of pending application, it is unclear how the claimed first gradation value and second gradation value is further calculated to be adjusted to smaller/larger first/second output gradation values. That is, once, with retention gradation value from the first green sub-pixel of the first pixel added to output gradation for first green sub-pixel of the second pixel, and the claimed first gradation value and second gradation value shall be same as the claimed first output gradation value and second output gradation value. 
Claim 9 is being rejected for dependency on rejected claim 8.
Claim 11 recites “when a drive current that is based on the first input gradation value”, the first input gradation value lacks antecedent basis. 
In addition, claim 11 recites “the signal processing circuit outputs a first gradation value of the first green light emitting element and a second gradation value of the second green light emitting element on a basis of the input gradation value, and when a drive current that is based on the first input gradation value and is supplied to the first green light emitting element is higher than a threshold current, the first green light emitting element is turned on with a third gradation value lower than the first gradation value, and the second green light emitting element is turned on with a fourth gradation value higher than the second gradation value.” 
Reviewing corresponding disclosure in paragraphs 131-146 of pending application, it is unclear how the claimed first gradation value and second gradation value is further calculated to be adjusted to lower/higher third/fourth gradation values respectively. That is, for input gradation of red color of a single first pixel, corresponding once, with retention gradation value from the first green sub-pixel of the first pixel added to output gradation for second green sub-pixel of the second pixel and the claimed first and second gradation values shall be same as the claimed third and fourth gradation values.
Claim 12 is rejected for dependency on rejected claim 11 and for further comprising claim term “wherein the fourth gradation value is a sum of the second gradation value and a fifth gradation value, and the fifth gradation value is a difference between the first gradation value and the third gradation value.” The claimed fifth and sixth gradation value include same 112 issue as with first/second/third/fourth gradation values as in claim 11 wherein claimed gradation value does not have definite correspondence in disclosed specification. 

Examiner respectfully submit while fig. 13, 14, and corresponding subject matter as recited in paragraphs 131-146 from specification contains inventive concept that may be distinguishable from currently cited prior art, patentability of claims 7-9, 11, and 12 cannot be determined until above 35 U.S.C. 112 rejections are overcome with scope of claimed subject matter clearly and definitely defined. 
Examiner respectfully submit the following modification of claim 11 as one example which resolves the 112 issues above and is supported by corresponding specification of pending application from fig. 13 and fig. 14 of disclosure. However, further updated search and consideration is need with regard to patentability if applicant elect to continue prosecute with amended claim features: 
11. A display device comprising:
a first pixel including a first red light emitting element and a first green light emitting element that emit light on a basis of a first input signal for displaying red color component of the first pixel;
a second pixel disposed adjacent to the first pixel and including a second red light emitting element and a second green light emitting element that emit light on a basis of a second input signal for displaying red color component of the second pixel; and
a signal processing circuit, wherein
the first input signal incudes an first input gradation value of red color component,
the second input signal includes a second input gradation value of red color component,
the second green light emitting element is capable of emitting light on a basis of the first input signal, and
when the second green light emitting element emits light on a basis of the first input signal,
the signal processing circuit outputs a first gradation value of the first green light emitting element on a basis of the of the first input gradation value and outputs a second gradation value of the second green light emitting element on a basis of the second input gradation value, and 
in response to a drive current that is based on the first input gradation value:
the first green light emitting element is turned on with a third gradation value lower than the first gradation value, and
the second green light emitting element is turned on with a fourth gradation value higher than the second gradation value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. US 2017/0061842 (hereinafter “Cok”), in view of Edaka, US 2015/0054007 A1 (hereinafter “Edaka”).
	Regarding claim 1, Cok discloses a display device (fig. 1, paragraph 65) comprising: 
a substrate (fig. 1, paragraph 65, display substrate 12); and 
a plurality of pixels provided on the substrate (fig. 1, paragraph 67, substrate with plurality of pixels provided, “displays with thousands or millions of full-color pixels 20 are contemplated.”), wherein 
each of the pixels includes a red light emitting element and a first green light emitting element (paragraph 67, “Each full-color pixel 20 includes three heterogeneous multi-component sub-pixels 22, a red sub-pixel 22R that emits red light, a green sub-pixel 22G that emits green light, and a blue sub-pixel 22B that emits blue light.”, paragraph 70, “the heterogeneous red sub-pixel 22R includes a first red light emitter 22R1 that emits red light and a second red light emitter 22R2 different from the first red light emitter 22R1 that emits red light. The heterogeneous green sub-pixel 22G includes a first green light emitter 22G1 that emits green light and a second green light emitter 22G2 different from the first green light emitter 22G1 that emits green light. The heterogeneous blue sub-pixel 22B includes a first blue light emitter 22B1 that emits blue light and a second blue light emitter 22B2 different from the first blue light emitter 22B1 that emits blue light.”, fig. 3B, paragraphs 97, 98, pixel with two pixel controllers each controlling a first red and green sub-pixel), and 
when the first green light emitting element and the red light emitting element are turned on simultaneously, an emission intensity of the first green light emitting element is lower than an emission intensity of the red light emitting element (paragraph 106, “the first light emitter 30 is a relatively smaller light-emitting diode than the second light emitter 32, for example in a mobile electronic device having a display of the present invention. Smaller light-emitting diodes are typically more efficient but have a reduced maximum brightness compared to relatively larger light-emitting diodes that can emit more light but are less efficient. When ambient light is relatively low, for example indoors, the control circuit 52 of the pixel controller 50 turns on the first light emitter 30 and turns off the second light emitter 32, providing a very efficient display operational mode that preserves the battery life of the mobile device. When ambient light is relatively high, for example outdoors, the control circuit 52 of the pixel controller 50 also turns on the second light emitter 32, providing a very bright display device.”, that is, a first set of red, green and blue sub-pixels may have lower emission intensity than second set of red, green and blue sub-pixels, and both set may be turn on simultaneously when situation such as high ambient light requires bright display). 
Cok does not disclose specifically a half width of a spectrum of light output from the first green light emitting element is greater than a half width of a spectrum of light output from the red light emitting element.
In similar field of endeavor of light emitting device, Edaka discloses that a half width spectrum of green emitting element may be configured to be greater than a half width spectrum of red emitting element (paragraph 52, red emitting element with 
Cok discloses display device with heterogeneous LED display elements of red, green and blue colors with no specific spectrum width. Edaka further discloses spectrum property of red, green and blue light emitting component wherein a half width spectrum green emitting material may be configured to be more than a half width spectrum of red emitting material. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known spectrum of green and red light emitting material of Edaka into the green and red subpixels of Cok, such that a half width of a spectrum of light output from the first green light emitting element is greater than a half width of a spectrum of light output from the red light emitting element, while achieving the same predictable result of allowing pixel having heterogeneous set of subpixels of different color to display color image as intended.
Regarding claim 2, Cok in view of Edaka discloses the display device according to claim 1, wherein each of the pixels further includes a second green light emitting element, and an emission intensity of the second green light emitting element is higher than the emission intensity of the first green light emitting element (Cok, paragraph 70, “the heterogeneous red sub-pixel 22R includes a first red light emitter 22R1 that emits red light and a second red light emitter 22R2 different from the first red light emitter 22R1 that emits red light. The heterogeneous green sub-pixel 22G includes a first green light emitter 22G1 that emits green light and a second green light emitter 22G2 different from the first green light emitter 22G1 that emits green light. The heterogeneous blue sub-pixel 22B includes a first blue light 
  Regarding claim 4, Cok in view of Edaka discloses the display device according to claim 2, wherein each of the pixels further includes a blue light emitting element (Cok, paragraph 70, “the heterogeneous red sub-pixel 22R includes a first red light emitter 22R1 that emits red light and a second red light emitter 22R2 different from the first red light emitter 22R1 that emits red light. The heterogeneous green sub-pixel 22G includes a first green light emitter 22G1 that emits green light and a second green light emitter 22G2 different from the first green light emitter 22G1 that emits green light. The heterogeneous blue sub-pixel 22B includes a first blue light emitter 22B1 that emits blue light and a second blue light emitter 22B2 different from the , and the red light emitting element and the first green light emitting element are disposed in a first direction, and the red light emitting element and one of the second green light emitting element and the blue light emitting element are disposed in a second direction intersecting the first direction (Cok, fig. 3B, paragraph 97, heterogeneous pixel comprising first red, green and blue sub-pixels disposed along a direction adjacent to a first controller, second red, green and blue subpixels disposed along a second direction adjacent to a second controler, the first and second direction intersecting each other).
Regarding claim 5, Cok in view of Edaka discloses the display device according to claim 2, wherein each of the pixels further includes a blue light emitting element (Cok, paragraph 70, “the heterogeneous red sub-pixel 22R includes a first red light emitter 22R1 that emits red light and a second red light emitter 22R2 different from the first red light emitter 22R1 that emits red light. The heterogeneous green sub-pixel 22G includes a first green light emitter 22G1 that emits green light and a second green light emitter 22G2 different from the first green light emitter 22G1 that emits green light. The heterogeneous blue sub-pixel 22B includes a first blue light emitter 22B1 that emits blue light and a second blue light emitter 22B2 different from the first blue light emitter 22B1 that emits blue light.”), and the red light emitting element and one of the second green light emitting element and the blue light emitting element are disposed in a first direction, and the red light emitting element and the other of the second green light emitting element and the blue light emitting element are disposed in a second direction intersecting the first direction (Cok, fig. 3B, paragraph 97, heterogeneous pixel comprising first red, green and blue sub-.
Regarding claim 6, Cok in view of Edaka discloses the display device according to claim 1, wherein the red light emitting element is turned on and the first green light emitting element is not turned on when an input gradation value of the pixel is equal to or smaller than a first threshold, and the red light emitting element and the first green light emitting element are turned on when the input gradation value of the pixel is larger than the first threshold and smaller than a second threshold that is larger than the first threshold (see Cok pixel structure of heterogeneous pixel comprising red, green, and blue in paragraphs 66-70, 106, 109, “the first light emitter 30 can be differently controlled from the second light emitter 32, for example one light emitter is off when the other is on, or one light emitter is at 90% utilization while the other is at 10%.” Examiner submit for input gradation value of a pixel having red, green, and blue components, with exemplary range of general 8-bits pixel gradation range of red[0-255], green[0-255] and blue[0-255], disclosure of Cok is capable of performing the claimed function with an arbitrarily chosen non-zero green component first threshold and a larger non-zero red component threshold. An exemplary input pixel gradation of [r=32, g=0, and b=0] having green component smaller than non-zero first threshold of g=1 and second threshold of r=128 would turn on red light emitting element but not green light emitting element, and an exemplary input pixel gradation of [r=64, g=64, and b=64] would turn on both red light emitting element and green light emitting element).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cok in view of Edaka, as applied in claims above, and in further view of Han et al., US 2013/0175514 A1 (hereinafter “Han”).
Regarding claim 3, Cok in view of Edaka discloses the display device according to claim 2. 
Cok in view of Edaka does not discloses in particular wherein the maximum emission wavelength of the spectrum of light output from the first green light emitting element is longer than the maximum emission wavelength of a spectrum of light output from the second green light emitting element and shorter than the maximum emission wavelength of the spectrum of light output from the red light emitting element.
In similar filed of display pixel having heterogeneous type of sub-pixels, Han discloses pixel comprising of first green sub-pixel, second green sub-pixel, and red sub-pixel (fig. 1, pixel comprising green, deep green, and red sub-pixels), wherein a maximum emission wavelength of the spectrum of light output from the first green sub-pixel is longer than the maximum emission wavelength of a spectrum of light output from the second green light emitting element (paragraph 22, “the green organic emission layer may be configured to emit green light having a peak wavelength λpg of the green light's spectrum, and the deep green organic emission layer may be configured to emit deep green light having a peak wavelength λpdg of the deep green light's spectrum, wherein the peak wave lengths λpg and λpdg may satisfy λpdg, λpg−λpdg≧1 nm.”)  and shorter than the maximum emission wavelength of the spectrum of light output from the red light emitting element (paragraph 78, “the peak wavelength (a wavelength having the maximum intensity) of the red light spectrum of the red subpixel is referred to as λpr, the peak wavelength of the green light spectrum of the green subpixel is referred to as λpg, the peak wavelength of the deep green light spectrum of the deep green subpixel is referred to as λpdg”, “λpr is about 600 nm to about 700 nm, each of λpg and λpdg is about 500 nm to 600 nm”).
Cok in view of Edaka discloses display device with heterogeneous LED display elements of red, green and blue colors with no specific peak emission wavelength width. Han further discloses wavelength property of red and green sub-pixel component wherein a wherein the peak emission wavelength from the first green sub-pixel is longer than the peak emission wavelength of from the second green sub-pixel and shorter than the peak emission wavelength from the red sub-pixel. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known wavelength of green and red sub-pixels of Han, into the sub-pixels of Cok in view of Edaka, such that the maximum emission wavelength of the spectrum of light output from the first green light emitting element is longer than the maximum emission wavelength of a spectrum of light output from the second green light emitting element and shorter than the maximum emission wavelength of the spectrum of light output from the red light emitting element, while achieving the same predictable result of allowing pixel having heterogeneous set of subpixels of different color to display color image as intended.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cok in view of Edaka, as applied in claims above, and in further view of Steckl et al., US 2002/0125821 A1 (hereinafter “Steckl”).
Regarding claim 10, Cok in view of Edaka discloses the display device according to claim 1. 
Cok in view of Edaka does not discloses in particular wherein a light emitting layer of the red light emitting element includes gallium nitride to which europium is added.
In similar filed of light emitting display component, Steckl discloses light emitting material of red color may comprise light emitting layer including gallium nitride with europium added (paragraph 32, “the completed europium-doped gallium nitride electroluminescent device exhibited a deep red emission with a maximum brightness value of .about.40 cd/m.sup.2 at 200 V, 1 kHz biasing.”)
Cok in view of Edaka discloses display device with heterogeneous LED display elements comprising red color sub-pixels no specific light emitting material. Steckl further discloses light emitting material of red color may comprise light emitting layer including gallium nitride with europium added. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known red light emitting material of Steckl into the red sub-pixels of Cok in view of Edaka, such that wherein a light emitting layer of the red light emitting element includes gallium nitride to which europium is added, while achieving the same predictable result of allowing pixel having heterogeneous set of subpixels of different color to display color image as intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694